Exhibit 10.1

 

SECOND AMENDMENT TO LOAN AGREEMENT

 

THIS SECOND AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is entered into as of
April 6, 2018, between FIRST FOUNDATION INC., a Delaware corporation
(“Borrower”), and NEXBANK SSB (with its participants, successors and assigns,
“Lender”).

R E C I T A L S

A.Borrower and Lender are parties to that certain Loan Agreement dated as of
February 8, 2017 (as heretofore amended and as it may be further amended,
modified, supplemented, restated or amended and restated from time to time, the
“Loan Agreement”). Unless otherwise indicated herein, all terms used with their
initial letter capitalized are used herein with their meaning as defined in the
Loan Agreement and all Section references are to Sections in the Loan Agreement.

B.On May 18, 2017, Borrower executed an Amended and Restated Promissory Note in
the principal amount of $50,000,000 in favor of Lender, evidencing the Loan (the
“A&R Note”).

C.Borrower and Lender have agreed to increase the maximum amount of the Loan in
an amount equal to $25,000,000, after which the maximum outstanding principal
balance of the Loan as of the Effective Date (as hereinafter defined) shall be
$75,000,000.

D.Borrower has requested that Lender amend the Loan Agreement as provided below.

E.Borrower has requested that Lender amend the A&R Note as provided in the
Second Amended and Restated Promissory Note being delivered in connection
herewith (the “Second Amended and Restated Note”).

F.Borrower and Lender desire to amend the Loan Documents, subject to the terms,
conditions, and representations set forth herein, as requested by Borrower.

G.Borrower and Lender agree to the other terms and provisions provided below,
subject to the terms, conditions, and representations set forth herein.

NOW, THEREFORE, in consideration of these premises and other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree, as follows:

1.

Amendments to Loan Agreement. Subject to the satisfaction of the conditions set
forth herein, the Loan Agreement is amended as follows:

(a)The following definition in Section 2.1 of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:

“Note:  That certain Second Amended and Restated Revolving Promissory Note dated
as of the Second Amendment Effective Date in the aggregate principal amount of
$75,000,000, or such lesser amount of the Loans as may be outstanding hereunder,
made payable to the order of Lender, to evidence the Loans.”

(b)Section 2.1 of the Loan Agreement is hereby amended to add the following
definition in the appropriate alphabetical order as follows:

“Second Amendment Effective Date: April 6, 2018.”

(c)Section 4.1 of the Loan Agreement is hereby amended to delete the phrase
“Fifty Million Dollars ($50,000,000)” and replace it with the phrase
“Seventy-Five Million Dollars ($75,000,000)”.

 

--------------------------------------------------------------------------------

 

2.

Conditions Precedent. Notwithstanding any contrary provision, this Amendment
shall be effective on the first Business Day upon which all of the following
conditions precedent have been satisfied (the “Effective Date”):

(a) Lender shall have received counterparts of this Amendment executed by
Borrower, Lender, and each other party set forth on the signature pages hereto,
and the original executed Second Amended and Restated Note;

(b)Lender shall have received satisfactory evidence that Borrower has paid the
fees and expenses of counsel described in Section 5;

(c)No Default or Event of Default shall have occurred and be continuing or shall
result after giving effect to this Amendment;

(d)Lender shall have received (i) an officer’s certificate of an authorized
officer of Borrower certifying and attaching true and correct copies of its most
recent Constituent Documents and (ii) a certified copy, signed by Borrower’s
secretary, of a resolution of the board of directors of Borrower authorizing
this Amendment and the Second Amended and Restated Note; and

(e)Lender shall have received an opinion from counsel for Borrower covering due
authorization, execution and delivery and enforceability of the Amendment and
the Second Amended and Restated Note.

(f)Lender shall have received such other instruments and documents incidental
and appropriate to the transactions provided for herein as Lender or its counsel
may reasonably request, and all such documents shall be in form and substance
satisfactory to Lender (it being agreed that execution of this Amendment by
Lender shall evidence that the foregoing conditions have been fulfilled).

3.

Reaffirmation of Loan Documents and Liens. Except as amended and modified
hereby, any and all of the terms and provisions of the Loan Agreement and the
other Loan Documents shall remain in full force and effect and are hereby in all
respects ratified and confirmed by Borrower.  Borrower hereby agrees that,
except as expressly provided in this Amendment, the amendments and modifications
herein contained shall in no manner affect or impair the liabilities, duties and
obligations of Borrower under the Loan Agreement and the other Loan Documents or
the Liens securing the payment and performance thereof. Borrower further
confirms that the liens and security interests in the Collateral created under
the Loan Documents secure, among other indebtedness, Borrower’s obligations
under the Loan Documents, and all modifications, amendments, renewals,
extensions, and restatements thereof.

4.

Representations and Warranties.  As a material inducement for Lender to enter
into this Amendment, Borrower hereby represents and warrants to Lender (with the
knowledge and intent that Lender is relying upon the same in consenting to this
Amendment) that as of the Effective Date, and after giving effect to the
transactions contemplated by this Amendment: (a) all representations and
warranties in the Loan Agreement and in all other Loan Documents are true and
correct in all material respects, as though made on the date hereof, except to
the extent that (i) any of them speak to a different specific date; or (ii) the
facts or circumstances on which any of them were based have been changed by
transactions or events not prohibited by the Loan Documents; (b) no Default or
Event of Default exists under the Loan Documents or will exist after giving
effect to this Amendment; (c) this Amendment has been duly authorized and
approved by all necessary organizational action and requires the consent of no
other Person, and is binding and enforceable against Borrower in accordance with
its terms; and (d) the execution, delivery and performance of this Amendment in
accordance with its terms, does not and will not, by the passage of time, the
giving of notice, or otherwise: (i) require any governmental approval, other
than such as have been obtained and are in full force and effect, or violate any
applicable law relating to Borrower; (ii) conflict with, result in a breach of,
or constitute a default under the Constituent Documents of Borrower thereof, or
any indenture, agreement, or other instrument to which Borrower is a party or by
which it or any of its properties may be bound; or (iii) result in or require
the creation

 

--------------------------------------------------------------------------------

 

or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by Borrower.

5.

Fees, Costs and Expenses.  Borrower agrees to pay promptly the reasonable fees
and expenses of counsel to Lender for services rendered in connection with the
preparation, negotiation, reproduction, execution, and delivery of this
Amendment and all related documents; and

6.

Miscellaneous.

 

(a)

This Amendment shall be deemed to constitute a Loan Document for all purposes
and in all respects.  Each reference in the Loan Agreement or Second Amended and
Restated Note to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
like import, and each reference in the Loan Agreement or in any other Loan
Document, or other agreements, documents or other instruments executed and
delivered pursuant to the Loan Agreement to the “Loan Agreement”, shall mean and
be a reference to the Loan Agreement as amended by this Amendment.

 

(b)

The Loan Documents shall remain unchanged and in full force and effect, except
as provided in this Amendment and the Second Amended and Restated Note, and are
hereby ratified and confirmed.  The execution, delivery, and effectiveness of
this Amendment shall not, except as expressly provided herein, operate as a
waiver of any rights of Lender under any Loan Document, nor constitute a waiver
under any of the Loan Documents.

 

(c)

All of the terms and provisions of this Amendment shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

(d)

This Amendment may be executed in one or more counterparts and by different
parties hereto in separate counterparts each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.  Delivery of
photocopies of the signature pages to this Amendment by facsimile or electronic
mail shall be effective as delivery of manually executed counterparts of this
Amendment.

 

(e)

THIS AMENDMENT, THE LOAN AGREEMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(f)

The headings, captions and arrangements used in this Amendment are, unless
specified otherwise, for convenience only and shall not be deemed to limit,
amplify or modify the terms of this Amendment, nor affect the meaning thereof.

 

(g)

Any provision of this Amendment held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

(h)

This Amendment shall be construed in accordance with and governed by the laws of
the State of Texas without regard to its principles of conflicts of laws.

 

(i)

The execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any right, power or remedy of Lender under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan Documents

 

--------------------------------------------------------------------------------

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment in multiple
counterparts on the date stated on the signature pages hereto, but effective as
of Effective Date.

 

BORROWER:

FIRST FOUNDATION INC.,

a Delaware corporation


By:/s/ John Michel
Name: John Michel
Title: Chief Financial Officer

 







Signature Page to

Second Amendment to Loan Agreement

 

--------------------------------------------------------------------------------

 

LENDER:

NEXBANK SSB


By:/s/ Rhett Miller
Name: Rhett Miller
Title: SVP & Chief Credit Officer





Signature Page to

First Amendment to Loan Agreement



4841-6477-9104 v.1

 

 

